DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.

Status of Claims

In the amendment filed on 12 July 2022, the following changes have been made: Claims 1, 8, 11, and 18 have been amended. 
Claims 1-2, 5-6, 8-12, 15-16, and 18-22 are currently pending and have been examined.

Notice to Applicant

In light of the specification [0010], “biological extraction” is interpreted to mean any biological, chemical, or physiological indicator.
In light of the specification [0011], “nutritional need” is interpreted to mean any nutrient or nutrient-containing-food that is recommended for a user’s nutritional health.
In light of the specification [0023], “nutritional input” is interpreted to mean any nutrients, nutrient-containing-food/meals, or meal plans for consumption.
Under BRI, “supplement” is interpreted to mean supplemental medication or an alternative food that supplements regularly eaten food.
In light of the specification [0007] to [0049], “machine learning” and “artificial intelligence” are interpreted to mean the same.
In light of the specification, “acute deficiency” is interpreted to mean the current or latest deficiency in the current or latest data.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 11, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 contains the recitation of “calculating a user misreporting factor, as a function of the second machine learning model and a second scoring function, wherein the second scoring function represents a desired form of relationship to be detected between pairs of biological extraction datums and user misreporting factor datums, wherein the second machine-learning model utilizes the at least a biological extraction as an input and outputs the user misreporting factor” and the recitation of “determine a response of the user to the at least a supplement dose, using a third machine learning process, as a function of the user-reported data and the at least a biological extraction.” However, applicant’s specification describes no particular manner by which the computer system uses a second scoring function along with a second machine learning model to calculate a user misreporting factor and describes no particular manner by which the computer system uses a third machine learning process to determine a response of the user to the supplement dose. Applicant’s specification describes calculating a user misreporting factor using a machine learning process, but applicant’s specification [0032] provides no description that a second scoring function is used and that the second machine learning model utilizes the at least a biological extraction as an input and outputs a user misreporting factor. Additionally, applicant’s specification provides no description that a third machine learning process is used. Instead, the specification discloses using a plurality of past user inputs and a plurality of correlated nutritional measurements to calculate the user misreporting factor. Claims 21-22 recites the second scoring function being an expected loss function where the second scoring function, as stated above, is not recited in the specification. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.
Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 18 contains the recitations “wherein detecting a nutrition deficiency further comprises calculating the deficiency using a fourth machine learning process.” However, applicant’s specification describes no particular manner by which the computer system uses a fourth machine learning process along to calculate a deficiency. Applicant’s specification instead describes using a second machine learning process to calculate the nutritional deficiency. Additionally, Figure 1 also does not disclose using a fourth machine learning process to calculate the nutritional deficiency. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 8-12, 15-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-2, 5-6, 8-10, and 21) and a process (claims 11-12, 15-16, 18-20, and 22) which recite steps of receive, from a user, at least a biological extraction; generate, using the at least a biological extraction and a first machine learning process, a plurality of nutritional needs of the user; determine a nutritional input to the user, wherein determining the nutritional input to the user comprises: receiving user-reported data describing the nutritional input; creating a first training set comprising a plurality of biological extraction data, a plurality of correlated nutritional inputs for the user, and data from a nutritional database; training, iteratively, a first machine-learning model using the first training set; generating the nutritional input to the user, using the first supervised machine-learning model and a first scoring function, wherein the first scoring function represents a desired form of relationship to be detected between pairs of biological extraction datums and nutritional input datums, wherein the first supervised machine-learning model utilizes the at least a biological extraction datum as an input, and outputs the nutritional input, and a scoring function, wherein the scoring function represents a relationship between the input and the output; creating a second training set comprising the at least a biological extraction a long-term input pattern, and data from the nutrition database, the long-term input pattern comprising past reported user-report data correlated with the user-reported data; training, iteratively, a second supervised machine-learning model with the second training set; calculating a user misreporting factor as a function of the second supervised machine learning model and a second scoring function, wherein the second scoring function represents a desired form of relationship to be detected between pairs of biological extraction datums and user misreporting factor datums, wherein the second supervised machine-learning model utilizes the at least a biological extraction as an input and outputs the user misreporting factor, wherein the misreporting factor comprises a probability that the user is over or under-reporting the user-reported data; weighting the user-reported data with the user misreporting factor; and generating a current nutritional input as a function of the nutritional input and the weighting of the user-reported data with the user misreporting factor, wherein the current nutritional input represents an updated version of the nutritional input; classify a plurality of nutrition deficiencies, wherein classifying the plurality of nutrition deficiencies comprises: receiving the plurality of nutrition deficiencies; and classifying the plurality of nutrition deficiencies to a plurality of long-term input patterns related to long-term nutritional inputs; detect at least a nutrition deficiency, using a second machine-learning process, as a function of the classification, the generated plurality of nutritional needs and the generated current nutritional input; calculate at least a supplement dose from the generated plurality of nutritional needs and the detected at least a nutrition deficiency; and determine a response of the user to the at least a supplement dose, using a third machine learning process, as a function of the user-reported data and the at least a biological extraction.  

Step 2A Prong 1
These steps of determining a plurality of nutritional needs of a user and calculating a supplement dose, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computing device, everything else in the context of this claim mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 5-6, 8-12, 15-16, and 18-22, reciting particular aspects of how to determine a plurality of nutritional needs of a user and calculate a supplement dose such as determining the nutritional input for the for the user by inferring the nutritional input using a machine learning process, calculating the user misreporting factor comprising a scoring function, determining a nutritional input for the user by determining a long-term nutritional input pattern, calculating the deficiency using a second machine learning process, detecting a nutrition deficiency comprising detecting a chronic deficiency, and detecting a nutrition deficiency of a user comprising detecting an acute deficiency covers performance of the limitations in the mind but for recitation of generic computer components covers mental processes).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating a current nutritional input as a function of the nutritional input and the
weighting of the user-reported data with the user misreporting factor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0007] to [0049], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving user-reported data describing the nutritional input amounts to mere data gathering; recitation of weighting the user-reported data with the user misreporting factor and a first scoring function, wherein the first scoring function represents a desired form of relationship to be detected between pairs of biological extraction datums and nutritional input datums amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as training, iteratively, a second supervised machine-learning model with the second training set and classify at least a nutritional deficiency and determine a response of the user to the at least a supplement dose, using a third machine learning process, as a function of the user-reported data and the at least a biological extraction, see MPEP 2106.05(h))

Dependent claims 2, 5-6, 8-12, 15-16, and 18-22 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 12, 15, and 21-22 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 9-10 and 19-20 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 6, 8, 16, and 18, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving user-reported data describing the nutritional input, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating a user misreporting factor and calculating at least a supplement dose from the plurality of nutritional needs and at the least a nutrition deficiency and a first scoring function, wherein the first scoring function represents a desired form of relationship to be detected between pairs of biological extraction datums and nutritional input datums , e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)); training, iteratively, a second supervised machine-learning model with training data, see Banavar et al. [0015] “training a second machine learning algorithm on the second training data set to develop a second model that infers a health score for the health metric”, US20210233615A1; classify at least a nutritional deficiency, see Banavar et al. [0059] “Labels are used by a supervised machine learning algorithm in the development of models to infer labels which may be of the same or different kind. For example, while labels in the training data can be partial order ranked, labels inferred by the machine learning algorithm may classify by a number, range or category”, US20210233615A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Response to Arguments
The arguments filed on 12 July 2022 have been considered, but are not fully persuasive.
Regarding the 112(a) rejection, the applicant argues on pages 7 to 9 that based on the disclosure in [0027] and [0012], a person of ordinary skill in the art would reasonably understand that a second scoring function may be used to calculate a misreporting factor in claims 1 and 11. In regards to claims 21-22, the applicant points to the disclosure [0012] which states that the scoring function may be expressed as a risk function representing an "expected loss" of an algorithm relating inputs to outputs. In regards to claims 8 and 18, the applicant cites Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), where the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of'' are presumptively open-ended. Applicant asserts that a person of ordinary skill in the art would understand the term "third" in "third machine learning process" is merely used to distinguish the machine learning process as recited in claims 8 and 18 from the first and second machine learning
processes recited in claims 1 and 11 and reasonably understand that the claimed invention is described in sufficient detail to show that inventor is in possession of the claimed invention described in claims 8 and 18. Applicant requests withdrawal of the 112(a) rejection.

Examiner respectfully disagrees with the applicant’s arguments. For claims 1 and 11, the only disclosure of a scoring function is in [0017] where the context of this disclosure seems to describe a singular scoring function used to generate a nutritional input and does not suggest use of a plurality of scoring functions. The specification also does not describe using a second scoring function especially in the calculation of the user misreporting factor. In regards to claims 21 and 22, examiner acknowledges that the specification states that the scoring function may be expressed as a risk function representing an "expected loss" of an algorithm. However, as stated above, there is no indication in the specification that suggests more than one scoring function is used. In regards to claims 8 and 18, examiner acknowledges what the court has held in Gillette Co. v. Energizer Holdings Inc. However, examiner points out that the court used intrinsic evidence i.e. the specification to conclude that the blade unit is not limited to three blades. The applicant has used the Gillette case to assert that the first, second, and third machine learning processes are not serial or numerical limitations but used to distinguish or identify models where the machine learning process in claims 8 and 18 is distinguished from the machine learning processes of claims 1 and 11. The examiner asserts that the context of the specification describes using a first and second machine learning process which is further supported by Figure 1. However, there is no disclosure of a third machine learning process or a fourth machine learning process (as presently claimed) or even that a third or fourth machine learning process could be used. Furthermore, the examiner cannot see where in Figure 1 would the third and fourth machine learning process be applied/implemented as the specification does not provide such detail. Examiner believes the claiming of additional machine learning processes seems to stretch the disclosure of the specification and figures. Unless the applicant specifically asserts that each of the four machine learning processes (and two scoring functions) are simply numerical labels referring to the same machine learning process (and scoring function), the examiner will continue to interpret the machine learning processes (and scoring functions) as distinct in light of the specification, figures, and the presently filed arguments. Therefore, the 112(a) rejection is proper and is maintained.
Regarding the 101 rejection, the applicant argues on pages 11 to 14 that under Step 2A Prong 1 that the machine-learning processes are tied to a machine and
cannot practically be performed in the human mind. Applicant assets that the specific implementation of the newly added limitations of supervised machine learning models and their respective processes is not a concept that can be
practically performed in the human mind. Applicant then cites [0025] of the specification to describe the type of data the machine learning algorithm may be trained with from the nutritional database. Applicant submits that the cited case Voter Verified, Inc. v. Election Systems & Software LLC have steps that are in great contrast to the particularly claimed steps, such as calculating a user misreporting factor. Applicant asserts that the recited complex data manipulations are not human cognitive actions that humans have performed for hundreds of years and are not analogous to the claimed steps of voting, verifying the vote, and submitting the vote for tabulation in Voter Verified, Inc. Applicant then cites USPTO Example 39 and asserts that similarly applicant’s amended claim 1 recites creating training data using particularly claimed data, including, at least, a plurality of biological extraction data, a plurality of correlated nutritional inputs for the user, and data from a nutrition database, and specific supervised machine-learning models that are able to be trained using the particularly claimed training data (e.g., first and second supervised machine-learning model). Applicant states that the examiner has failed to properly establish a prima facie case for ineligibility under Step 2A, Prong One based on the alleged mental processes and alleged mathematical concept, claim 1 does not recite any limitation that falls under these groupings.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points out that even when read in light of the specification, the claim still recites an abstract idea. Machine learning uses artificial intelligence as a means to emulate the mental process of a human such as determining a plurality of nutritional needs to generate a nutrient supplementation plan. In fact, the Oxford online Lexico dictionary defines artificial intelligence as “the theory and development of computer systems able to perform tasks normally requiring human intelligence, such as visual perception, speech recognition, decision-making, and translation between languages. Examiner also points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, examiner still asserts that the claimed steps in the present application such as determining a nutritional input, calculating a user misreporting factor, detecting a nutritional deficiency, and calculating a supplement dose are human cognitive actions that have been performed by nutritionists and dietitians. Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Applicant is heading in the right direction by trying to clarify the machine learning models, but the key here in the examiner’s analysis is how exactly is the machine learning model performing the training and calculating steps or what are the intricacies of the machine learning model that demonstrate that the operations recited cannot be practically performed by humans. While the present application does construct and train the first and second training sets respectively, the present application still recites performing the training at a high level. USPTO Example 39 presents a novel technological solution to the technological problem (Note: the identification of the technological problem is a Step 2A Prong 2 analysis, but still important to understanding why Example 39 is eligible) of “the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image”, where the solution is to use a combination of technical features/active steps in addition to a neural network to more robustly detect human faces such as mirroring, rotating, smoothing, or contrast reduction where these image transformation steps cannot practically be performed in the human mind. More importantly, the recitation of supervised machine learning model in the amended claims is not the same as the recitation of a neural network in Example 39. The recitation of supervised is interpreted to mean how the algorithm is learns from the training data e.g. using labeled data [0025] of specification. This is not the same as narrowly claiming the type of algorithm used. 

On pages 14 to 17 the applicant argues that for Step 2A Prong 2 the present claims recite technologically complex claimed systems and methods makes use of specifically claimed machine-learning processes to allow users to accurately determine a plurality of nutritional needs of a user and generate a nutrient
supplementation plan based on the specific individual needs of the user. Applicant explains MPEP 2106.04 and cites McRo by asserting that the use of the specifically recited supervised machine-learning models and specifically recited meaningful inputs, including particularly claimed training data for the supervised machine-learning models, and outputs impose limits to the claim beyond any judicial exception, which are not designed to monopolize the judicial exception. Applicant then argues that unlike Trading Techs (cited by the examiner), the present claims are directed to complex data manipulation using particularly claimed supervised machine learning models and meaningful inputs, including particularly claimed
training data for the supervised machine-learning models, and outputs to determine a plurality of nutritional needs of a user and generate a nutrient supplementation plan. Applicant respectfully submits that claim 1 imposes meaningful limits and an
improvement in technology which allows for an incorporation into a practical application of the alleged judicial exception, unlike the claims in Trading Techs.

Examiner respectfully disagrees with the applicant’s arguments. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of a machine learning model on complex nutritional data, the claimed invention purports to use an off-the-shelf machine learning model on a new set of data (i.e. nutritional data) to generate a nutrient supplemental plan. With the present amendments, the claimed invention still appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0002] in the specification, is that the design of systems for analysis of nutritional data is often frustrated by the extreme complexity and variability of the subject matter between subjects. The applicant’s specification does not show or describe a deficiency in existing technology. Again, the present invention is simply utilizing a conventional machine-learning model on a new set of data to generate nutritional needs for a user and a nutrient supplementation plan versus actually improving the machine learning model. Examiner further points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. 

On pages 17 to 19 the applicant submits that under Step 2B the claims recite additional elements that amount to significantly more than the judicial exception (i.e., inventive concept). This can be evidenced at least by the "practical application" and "improvement" analysis presented above in connection with Prong 2 of Step 2A. Applicant also points out that the claims recite details of how a solution to a problem is accomplished (determining a plurality of nutritional needs of a user and
generating a nutrient supplementation plan using artificial intelligence), practice a needed use of a computing device (e.g., implementation of the first and second supervised machine learning model) and are directed to a specific technical field (machine-learning enhanced improvements in determining a plurality of nutritional needs of a user and generating a nutrient supplementation plan). See MPEP 2106.05(f). Applicant cites Amdocs and asserts that, similarly, the claims do
no preempt generic implementation of machine learning models. Claim 1 recites a unique system for determining a plurality of nutritional needs of a user and generating a nutrient supplementation plan using artificial intelligence at a computing device. Applicant also cites Bascom Global Internet Services v. AT&T Mobility, 827, F.3d, 1341, 1350 (Fed. Cir. 2016) to assert that an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces; where claim 1 is a unique method for determining a plurality of nutritional needs of a user and generating a nutrient supplementation plan using artificial intelligence. The resulting disclosure aims to solve the problem of difficulty associated determining a plurality of nutritional needs of a user and generating a nutrient supplementation plan using artificial intelligence. Applicant also states that the claims amount to an
"inventive concept" because they are not taught by the relevant art, as evidenced by the lack of art rejections provided by the Office Action. Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 101 rejections of the pending claims.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Bascom is not similar to the present application because Bascom claimed a technical improvement in the art i.e. a technology-based solution to filter content on the internet while the present application is not presenting an improvement since the problem solved is a non-technological problem. Furthermore, despite there not being an art rejection, examiner has cited court cases and art under Step 2B in accordance with the Berkheimer memo. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Petot, G. J., Marling, C., & Sterling, L. (1998). An artificial intelligence system for computer-assisted menu planning. Journal of the American Dietetic Association, 98(9), 1009-1014.

This reference is relevant since is describes using an artificially intelligent system to plan user menus based on nutritional needs and nutritional deficiencies.

Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626